ISSUER FREE WRITING PROSPECTUS Filed Pursuant to Rule 433 Registration Statement No. 333-139359 Dated April 1, 2010 Royal Bank of Canada Performance Securities with Contingent Protection Royal Bank of Canada Securities linked to the Dow Jones-UBS Commodity IndexSM due on or about April 30, 2015 Investment Description Performance Securities with Contingent Protection are senior unsecured debt securities issued by Royal Bank of Canada (the “Securities”) with returns linked to the performance of the Dow Jones-UBS Commodity IndexSM (the “Index”). The amount you receive at maturity is based on the Index Return and, in certain circumstances, on whether the level of the Index has closed below the specified Trigger Level on the Final Valuation Date. If the Index Return is positive, at maturity, you will receive an amount in cash per security that is equal to your principal amount plus an amount based on the Index Return multiplied by a Participation Rate, expected to be between 100% and 106% (the actual Participation Rate will be determined on the Trade Date). If the Index Return is zero or negative and the Index does not close below the Trigger Level on the Final Valuation Date, you will receive your principal amount. If the Index Return is negative and the Index closes below the Trigger Level on the Final Valuation Date, your Securities will be fully exposed to the decline in the Index. Investors will not receive any interest payments during the term of the Securities.Investing in the Securities involves significant risks. You may lose some or all of your principal. The Contingent Protection feature only applies at maturity. Any payment on the Securities, including any Contingent Protection feature, is subject to the creditworthiness of Royal Bank of Canada. Features Key Dates q Core Investment Opportunity: If you are seeking market exposure to the Index, the Securities may provide an alternative to traditional investments. At maturity, the Securities allow you to participate in any positive Index Return while providing a cushion from a negative Index Return of up to -40%. q Contingent Protection Feature: If you hold the Securities to maturity and the Index does not close below the Trigger Level on the Final Valuation Date, you will receive at least 100% of your principal, subject to the creditworthiness of the issuer. If the Index closes below the Trigger Level on the Final Valuation Date, your investment will be fully exposed to any negative Index Return. Trade Date1 April 27, 2010 Settlement Date1 April 30, 2010 Final Valuation Date2 April 27, 2015 Maturity Date2 April 30, 2015 CUSIP: 78009C803 ISIN: US78009C8038 1 Expected.In the event that we make any change to the expected Trade Date and Settlement Date, the Final Valuation Date and Maturity Date will be changed so that the stated term of the Securities remains the same. 2 Subject to postponement in the event of a market disruption event and as described under “General Terms of the Securities — Payment at Maturity” in the accompanying product prospectus supplement no. UBS-PERF-1. Security Offering We are offering Performance Securities with Contingent Protection linked to the Dow Jones-UBS Commodity IndexSM.The return on the Securities is not subject to a predetermined maximum gain.Any return at maturity will be determined by the appreciation of the Index, if any, and the Participation Rate. The Securities are offered at a minimum investment of $1,000 in denominations of $10 and integral multiples thereof. Underlying Index Bloomberg Symbol Participation Rate* Trigger Level* Index Starting Level* CUSIP ISIN Dow Jones-UBS Commodity IndexSM DJUBS 100% to 106% • (60% of the Index Starting Level) ● 78009C803 US78009C8038 * The actual Participation Rate, Trigger Level, and Index Starting Level for the Securities will be determined on the Trade Date. See “Additional Information about Royal Bank of Canada and the Securities” in this free writing prospectus. The Securities will have the terms specified in the prospectus dated January 11, 2010, the prospectus supplement dated January 11, 2010, the product prospectus supplement no. UBS-PERF-1 dated April 1, 2010, and this free writing prospectus. See “Key Risks” in this free writing prospectus and “Risk Factors” in the accompanying product prospectus supplement no.
